Citation Nr: 1635899	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-42 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for service-connected coronary artery disease (CAD), status post stent implantation, in excess of 30 percent from May 21, 2007 to January 8, 2011, and in excess of 60 percent thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.

3.  Entitlement to an initial evaluation in excess of 60 percent for service-connected diabetic nephropathy.

4.  Entitlement to an evaluation in excess of 30 percent for service-connected major depressive disorder.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction; and if so, whether that claim should be granted.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction, or diabetic nephropathy; and if so, whether that claim should be granted.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

9.  Entitlement to service connection for a gastrointestinal disorder, to include gastroparesis, gastroesophageal reflux disease (GERD), and irritable bowel syndrome (IBS), to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

10.  Entitlement to service connection for bilateral symptomatic gynecomastia, status post bilateral mastectomy, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction, and to include as secondary to medication for service-connected disabilities.

11.  Entitlement to service connection for a right wrist disability, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

12.  Entitlement to service connection for a right hand disability, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

13.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

14.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.
15.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.  He had additional periods of Reserve service until July 2002.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012, October 2012, November 2013, and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over these issues was subsequently transferred to the RO in St. Petersburg, Florida.

Additional evidence was associated with the record after the issuance of the April 2015 statement of the case (SOC).  Generally, a supplemental statement of the case (SSOC) must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31 (2016).  In this case, the Veteran, through his representative, waived his right to have the evidence considered by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.37(b) (2016).  Therefore, the Board finds it unnecessary to remand this matter solely for the issuance of another SSOC.  
This appeal has been advanced on the Board's docket pursuant.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

FINDINGS OF FACT

1.  In February 1971, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for "a back condition."  The Veteran did not appeal that decision and new and material evidence was not submitted within the appeal period.

2.  In July 1977, the RO issued a rating decision which again denied the Veteran's claim seeking entitlement to service connection for "a back condition."  The Veteran did not appeal that decision and new and material evidence was not submitted within the appeal period.

3.  Evidence received since the RO's July 1977 rating decision is new as it has not been previously submitted to agency decision makers.  The evidence also relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a lumbar spine disability and raises a reasonable possibility of substantiating that claim.

4.  In May 2012, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for hypertension.  The Veteran did not appeal that decision and new and material evidence was not submitted within the appeal period.
 
5.  Evidence received since the RO's May 2012 rating decision is new as it has not been previously submitted to agency decision makers.  The evidence also relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension and raises a reasonable possibility of substantiating that claim.






CONCLUSIONS OF LAW

1.  The February 1971 rating decision is final. 38 U.S.C.A. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The July 1977 rating decision is final. 38 U.S.C.A. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
 
3.  The criteria for reopening the claim of entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The May 2012 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
 
5.  The criteria for reopening the claim of entitlement to service connection for hypertension have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Insofar as the Board is granting the Veteran's claims seeking to reopen the issues of entitlement to service connection for a lumbar spine disability and for hypertension, no discussion of VA's duties to notify or assist is necessary because the Board is taking action is favorable to the Veteran.  38 U.S.C.A. § 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2016).


II.  Claims to Reopen

The Veteran is seeking to reopen his claims of entitlement to service connection for a lumbar spine disability and for hypertension.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

"New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

A.  Lumbar Spine Claim

In February 1971, the RO issued a rating decision that denied entitlement to service connection for "a back condition."  The Veteran did not submit any new and material evidence within the year following the rating decision, nor did he file a timely appeal to the rating decision.  As such, it is final.  38 U.S.C.A. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In December 1976, the Veteran filed a claim seeking to reopen the issue of entitlement to service connection for "a back condition."  In a July 1977 rating decision, the RO reopened the claim but continued to deny the claim on its merit.  The Veteran did not submit any new and material evidence within the year following the July 1977 rating decision, nor did he file a timely appeal to the July 1977 rating decision.  As such, it is final.  38 U.S.C.A. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In a September 2014 rating decision, the RO implicitly reopened the Veteran's claim of entitlement to service connection for a lumbar spine disability.  Thereafter, the RO denied the claim on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the July 1977 denial of entitlement to service connection for a back condition (now claimed as arthritis of the spine) was the RO's finding that the evidence did not demonstrate that it was incurred in or caused by active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the July 1977 rating decision that addresses this basis or provides other theories of entitlement.

Evidence submitted and obtained since the July 1977 rating decision includes VA treatment records, private treatment records, an August 2014 VA examination report, and written lay statements from the Veteran.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the basis upon which the Veteran's claim was previously denied.  It also raises a new theory of entitlement to service connection on a secondary basis.  Namely, the evidence demonstrates the possibility that the Veteran's current lumbar spine disability resulted from his military service or his service-connected diabetes mellitus, type II, with erectile dysfunction.  Therefore, the Board finds that the evidence is related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a lumbar spine disorder is reopened.  Justus, 3 Vet. App. at 512-13.

B.  Hypertension Claim

The RO issued a rating decision denying entitlement to service connection for hypertension in May 2012.   The Veteran did not submit any new and material evidence within the year following the May 2012 rating decision, nor did he file a timely appeal to the May 2012 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In a September 2014 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for hypertension.  Although the RO did not find that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the May 2012 denial of entitlement to service connection for hypertension was the RO's finding that the evidence showed that the Veteran's hypertension was diagnosed prior to the onset of his diabetes.  The RO also determined that the Veteran's hypertension was not diagnosed in service or within one year from the date of discharge from active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the May 2012 rating decision that addresses this basis or provides other theories of entitlement.

Evidence submitted and obtained since the May 2012 rating decision includes VA treatment records, private treatment records, and written lay statements from the Veteran.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses a new theory of entitlement.  Namely, the Veteran's statements suggest that his hypertension may be aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction, or his service-connected diabetic nephropathy.  Therefore, the Board finds the evidence related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for hypertension is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction, or diabetic nephropathy, is reopened, and to that extent only, the appeal is granted.


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the claims on appeal are decided.

Increased Rating Claims & Entitlement to TDIU

The Veteran is seeking increased disability ratings for his service-connected coronary artery disease (CAD), status post stent implantation, evaluated as 60 percent disabling; diabetes mellitus, type II, with erectile dysfunction, evaluated as 20 percent disabling; diabetic nephropathy, evaluated as 60 percent disabling; and major depressive disorder, evaluated as 30 percent disabling.  He is also seeking entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

In November 2011, the Veteran underwent a VA examination for his diabetes mellitus, type II.  At that time, the examiner opined that the Veteran's diabetes mellitus, type II, and its related complications did not impact his ability to work.

In May 2012, the Veteran filed his claim for TDIU due to his service-connected disabilities.  He asserted that his CAD, diabetes, type II, with erectile dysfunction, and diabetic nephropathy prevented him from being able to maintain gainful employment.  He also indicated that he last worked full time in 2007 and that he became too disabled to work in 2011. 

The Veteran underwent a VA examination for his service-connected CAD in August 2014.  The VA examiner reported that the Veteran's CAD, status post stent implantation, did not impact his ability to work.  The Veteran was also afforded a VA examination to ascertain the current severity of his service-connected diabetic nephropathy.  The VA examiner who conducted this examination found no evidence of diabetic nephropathy at that time, and the examiner indicated that the Veteran's kidney condition did not impact his ability to work.  Lastly, the Veteran was afforded a VA psychiatric examination.  The VA examiner who performed that evaluation found that the Veteran's major depressive disorder, at its worst, resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran's treating physician, Dr. H. A., completed a residual functional capacity form in December 2014.  Based on the symptoms from the Veteran's service-connected disabilities, Dr. A. indicated that on three or more days per month the veteran would be absent, need to leave early, or would be unable to focus/concentrate for seven hours out of an eight hour workday.

In January 2016, the Veteran's representative submitted a vocational opinion from S.B., Rh.D, DVE, CRC, NCC, LPCC.  This opinion was based on a review of records from the claims file that were provided by the Veteran's representative.  S.B. did not conduct an in-person examination of the Veteran.  In this opinion, S.B. asserted that the Veteran has "a combination of physical and emotional condition which interacts in terms of severity level."  S.B. further opined that the major area of limitation appears to be mental and physical activity involved in sustaining work.  S.B. then concluded that the Veteran is "totally and permanently precluded from performing work at a substantial level due to the severity of his service-connected coronary artery disease, diabetic nephropathy, major depressive disorder, and diabetes mellitus, type II, and the record supports this finding as far back as the date of filing."

Based on a review of the record, the Board observes that none of the VA examiners who evaluated the Veteran found that his service-connected CAD, diabetes mellitus, type II, with erectile dysfunction, or diabetic nephropathy impacted his ability to work.  Likewise, the VA examiner who evaluated the Veteran's service-connected major depressive disorder found that the Veteran's psychiatric symptoms only resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Nevertheless, S.B.'s statements reflect that the Veteran is now "totally and permanently precluded from performing work at a substantial level due to the severity of his service-connected coronary artery disease, diabetic nephropathy, major depressive disorder, and diabetes mellitus, type II, and the record supports this finding as far back as the date of filing."

The Board finds that S.B.'s statements implicitly suggest that the Veteran's service-connected disabilities have worsened.  See Snuffer v. Gober, 10 Vet. App. 400   (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Therefore, the Board finds it necessary to remand these claims to obtain updated VA examinations of the Veteran's service-connected disabilities.  

Moreover, as the issue of entitlement to TDIU is intertwined with the Veteran's claims for increased disability ratings, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the Veteran must be afforded an appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  

Lumbar Spine Disability

The Veteran is seeking entitlement to service connection for a lumbar spine disability.  

In August 2014, the Veteran was provided a VA thoracolumbar spine examination.  During that examination, the Veteran was diagnosed with degenerative arthritis of the spine.  Although the VA examiner opined that the Veteran's degenerative arthritis was "less likely than not" proximately due to or the result of his service-connected diabetes mellitus, type II, with erectile dysfunction, she did not provide any rationale in support of this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that "[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Further, the Board notes that this opinion does not address the issue of aggravation.  Because the examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect, the examination is inadequate.  38 C.F.R. § 3.310 (2016); Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (holding that once VA provides an examination, even if not required to do so, an adequate one must be produced).  The phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Under these circumstances, the Veteran must be afforded an appropriate examination to determine whether his arthritis of the lumbar spine is caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  Additionally, during the August 2014 VA examination, the Veteran denied any specific injury to his back but indicated that he began having problems with arthritis in his spine around 2011.  However, the Board notes that the Veteran was diagnosed with lumbar strain after he injured his back while lifting during his military service in June 1968.   Therefore, the examiner must also provide an opinion addressing whether there is a relationship between the Veteran's June 1968 lumbar strain and his current arthritis of the lumbar spine.




Hypertension

The Veteran is seeking entitlement to service connection for hypertension.  Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claim seeking entitlement to service connection for hypertension; thus, as the Board herein reopened the claim, the issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction, or diabetic nephropathy, should be remanded for the RO to contemplate the claim on the merits. 

Additionally, the record does not show that a VA examination was performed in connection with the Veteran's claim.  A VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  

The Veteran has not asserted that his hypertension was incurred in or is otherwise related to his military service, and the record does not suggest otherwise.  Therefore, the Board finds it unnecessary to obtain a medical opinion exploring his entitlement to service connection on a direct basis.  However, he has argued that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction, or his service-connected diabetic nephropathy.  Therefore, prior to the RO adjudicating this matter on the merits, the Veteran must be afforded a VA examination and the examining VA physician must render a medical opinion addressing whether the Veteran has hypertension related to his service-connected diabetes mellitus, type II, with erectile dysfunction, or to his service-connected diabetic nephropathy.  See Id.  The RO must also obtain any available updated VA treatment records for the Veteran.  

Peripheral Nerve Disorder of the Bilateral Upper and Lower Extremities

The Veteran is seeking entitlement to service connection for a peripheral nerve disorders affecting his bilateral upper and lower extremities.  He claims that this peripheral nerve disorder resulted from his service-connected diabetes mellitus, type II, with erectile dysfunction.

The Veteran was afforded a VA examination in October 2013.  The VA examiner reported that there was no objective evidence to support a diagnosis of peripheral neuropathy.  The examiner noted that the Veteran's motor and sensory examinations were normal.  The examiner further observed that the Veteran's subjective complaints of decreased sensation in his feet were the result of a Vitamin B12 deficiency.

In a January 2014 statement, Dr. M. S. of Surgical Healing Arts Center in Fort Myers, Florida, indicated that he was currently treating the Veteran.  Dr. M. S. also opined that the Veteran "suffers from multiple other severe complications of diabetes, including peripheral neuropathy of the hands and feet . . . ."

Given the conflicting evidence of record, the Veteran must be afforded an appropriate VA examination to determine whether the Veteran has peripheral neuropathy; and if so, whether that peripheral neuropathy is caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  See Allen, 7 Vet. App. at 448.  

Gastrointestinal Disorder

The Veteran is seeking entitlement to service connection for a gastrointestinal disorder, to include gastroparesis, gastroesophageal reflux disease (GERD), and irritable bowel syndrome (IBS).  He contends that these disorders are secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

In July 2013, the Veteran was afforded a VA intestinal conditions examination.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner diagnosed the Veteran as having IBS since 2004 and GERD since 2008.  The examiner found that the Veteran's symptoms were not consistent with a diagnosis of gastroparesis at that time.  Thereafter, the examiner opined that the Veteran's claimed gastroparesis was "less likely as not" proximately due to or the result of his diabetes mellitus, type II, with erectile dysfunction.  Although the examiner offered rationale in support of this opinion, she did not properly address whether the Veteran's other diagnosed gastrointestinal disorders, IBS and GERD, were proximately caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.

Additionally, the Board notes that the January 2014 statement from Dr. M. S. indicates that he was treating the Veteran for "gastroparesis caused by his significant Type II Diabetes."  Dr. M. S. stated that the Veteran's gastroparesis was first diagnosed on endoscopy in 2012, and again noted on endoscopy in August 2013.  There are no records of this treatment in the Veteran's electronic claims file.  When put on notice of the likely existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).  Accordingly, with the assistance of the Veteran, the RO or the Appeals Management Center (AMC) must attempt to obtain these records.  

The Board further notes that Dr. S.'s assertion that the Veteran's gastroparesis was caused by his service-connected diabetes mellitus is not supported by any rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008); see also Stefl, 21 Vet. App. at 124.  Therefore, a medical opinion with adequate supporting rationale must be obtained.  

Given the conflicting evidence of record regarding whether the Veteran currently has gastroparesis or had gastroparesis during the appeal period, the Veteran must be afforded an appropriate VA examination to determine the nature and etiology of his diagnosed gastrointestinal disorders.  In particular, the examiner must determine whether the Veteran currently has gastroparesis or had gastroparesis during the appeal period.  Thereafter, the examiner must provide an opinion addressing whether any previously or currently diagnosed gastrointestinal disorders, including IBS and GERD, are caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  

Bilateral Symptomatic Gynecomastia

The Veteran is seeking entitlement to service connection for bilateral symptomatic gynecomastia, status post bilateral mastectomy.  He has not asserted that this disability was incurred in or is otherwise related to his military service, and the record does not suggest otherwise.  Therefore, the Board finds it unnecessary to obtain a medical opinion exploring his entitlement to service connection on a direct basis.

The Veteran was afforded a VA breast examination in June 2013.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner opined that the Veteran's bilateral symptomatic gynecomastia, status post bilateral mastectomy, was "less likely than not" proximately due to or the result of his diabetes mellitus, type II.  The examiner also indicated that the Veteran's bilateral symptomatic gynecomastia was not in any way aggravated by his diabetes mellitus, type II.  In support of this opinion, the examiner explained the following:

[T]here is no medical literature found to support any relationship of gynecomastia with diabetes.  The veteran had elective surgery to remove painful breast tissue that was most likely the result of an adverse reaction to many of the medications he is on.  The medical literature documents the side effect of gynecomastia in men to be associated with many routine medications used to treat several chronic medical illnesses.  
After review of the Veteran's current and past prescription profile over the years it was noted that he had been on many medications that are known to potentially cause this condition.  There is documentation that when his HCTZ was discontinued the tenderness improved.  This is only one of the medications that veteran was prescribed over many years that appeared on that list.  He has been on several antidepressants on the list and currently is on antidepressants on the list.  He has taken medications for his stomach and [gastroesophageal reflux disease] and [two] of the medications he is on today are on the list and he had been on Reglan for stomach [complaints] which has been discontinued that was on the list.  Several of the [hypertension] medications the patient has been on in the past and currently treated with are on the list of medications that can cause this condition.  Therefore the medical literature supports the most likely cause of the gynecomastia and subsequent bilateral mastectomy to be side effects of many of the medications the Veteran has taken in the past and is currently taking for other chronic medical illnesses.  Of note, none of the diabetic medications used in past or currently have this side effect profile so the condition was not related to medications used to treat Veteran's diabetes either.

While the examiner clearly indicates that the Veteran's diabetes medications did not result in his bilateral symptomatic gynecomastia and subsequent bilateral mastectomy, the examiner's statements about the Veteran's other medications are confusing and require clarification.  Specifically, the RO must obtain a supplemental medical opinion that distinguishes which medications the Veteran takes for each of his service-connected disabilities and addresses whether any of those medications caused or aggravated his bilateral symptomatic gynecomastia, status post bilateral mastectomy.




Right Wrist/Hand Disabilities

The Veteran is seeking entitlement to service connection for right wrist and right hand arthritis.  He has not asserted that either disability was incurred in or is otherwise related to his military service, and the record does not suggest otherwise.  Therefore, the Board finds it unnecessary to obtain a medical opinion exploring his entitlement to service connection on a direct basis.

Nevertheless, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Board observes that service connection is currently in effect for the Veteran's diabetes mellitus, type II, with erectile dysfunction.  The Board further observes that the Veteran was diagnosed as having arthritis of the right hand and right wrist during the appeal period.  Therefore, the only question remaining is whether this arthritis was caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.

The Veteran was afforded a VA hand and finger examination in June 2013.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner opined that the Veteran's right hand/wrist arthritis was "less likely than not" proximately caused by, the result of, or aggravated by his service-connected diabetes mellitus, type II.  Thereafter, the examiner explained that "there is nothing found in the medical literature that correlates degenerative arthritis being caused by diabetes."  The examiner also noted that "the [V]eteran has degenerative arthritis in many joints and that there is no relationship between his diabetes and the development of the arthritis."

The Board finds that the June 2013 VA examiner's opinion is inadequate.  The examiner failed to adequately address whether the Veteran's service-connected diabetes mellitus aggravated his right hand/wrist arthritis.  38 C.F.R. § 3.310; Allen, 7 Vet. App. 448.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Id.  Although the examiner indicated that the Veteran's right hand/wrist arthritis was "less likely than not . . . aggravated by" his diabetes, the examiner did not provide any rationale for that opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.

Under these circumstances, the RO must obtain a supplemental medical opinion addressing whether the Veteran's right hand/wrist arthritis is aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the psychiatric disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

Bilateral Hip Disability

The Veteran is seeking entitlement to service connection for a bilateral hip disability.  He has not asserted that his bilateral hip disability was incurred in or is otherwise related to his military service, and the record does not suggest otherwise.  Therefore, the Board finds it unnecessary to obtain a medical opinion exploring his entitlement to service connection on a direct basis.

However, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Board notes that service connection is currently in effect for the Veteran's diabetes mellitus, type II, with erectile dysfunction.  The Board further observes that the Veteran was diagnosed with bilateral hip degenerative arthritis during the appeal period.  Therefore, the only question remaining is whether the Veteran's bilateral hip degenerative arthritis was caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.

The Veteran was afforded a VA knee examination in August 2014.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner opined that the Veteran's bilateral hip degenerative arthritis was "less likely than not" proximately due to or the result of the Veteran's diabetes mellitus, type II, with erectile dysfunction.  The examiner then discussed the two main types of arthritis as well as the risk factors for arthritis.

Although the VA examiner opined that the Veteran's bilateral hip degenerative arthritis was "less likely than not" proximately due to or the result of his service-connected diabetes mellitus, type II, with erectile dysfunction, she did not provide any rationale in support of this opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.
 
Further, the Board observes that this opinion does not address the issue of aggravation.  Because the examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect, the examination is inadequate. 38 C.F.R. § 3.310 (2016); Barr, 21 Vet. App. at 311. The phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  See Allen, 7 Vet. App. at 448.

Under these circumstances, the RO must obtain a supplemental medical opinion addressing whether the Veteran's bilateral hips degenerative arthritis is caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the psychiatric disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.
Bilateral Knee Disability

The Veteran is seeking entitlement to service connection for a bilateral knee disability.  He has not asserted that his bilateral knee disability was incurred in or is otherwise related to his military service, and the record does not suggest otherwise.  Therefore, the Board finds it unnecessary to obtain a medical opinion exploring his entitlement to service connection on a direct basis.

However, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Board observes that service connection is currently in effect for the Veteran's diabetes mellitus, type II, with erectile dysfunction.  The Board further notes that the Veteran was diagnosed with bilateral knee degenerative joint disease (DJD) during the appeal period.  Therefore, the only question remaining is whether the Veteran's bilateral knee DJD was caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.

The Veteran was afforded a VA knee examination in June 2013.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner opined that the Veteran's bilateral knee DJD was "less likely than not" proximately caused by, the result of, or aggravated by his service-connected diabetes mellitus, type II.  The examiner indicated that "there is nothing found in the medical literature that correlates degenerative arthritis being caused by diabetes."  The examiner also noted that the Veteran has degenerative arthritis in many joints and there is no relationship between his diabetes and the development of the arthritis.

The Board finds that the June 2013 VA examiner's opinion is inadequate.  The examiner failed to adequately address whether the Veteran's service-connected diabetes mellitus aggravated his bilateral knee DJD.  38 C.F.R. § 3.310; Allen, 7 Vet. App. 448.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Id.  Although the examiner indicated that the Veteran's bilateral knee DJD was "less likely than not . . . aggravated by" his diabetes, the examiner did not provide any rationale for that opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.

Under these circumstances, the RO must obtain a supplemental medical opinion addressing whether the Veteran's bilateral knee DJD is aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the psychiatric disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  In particular, the RO or AMC must attempt to obtain any available medical records from Dr. M. S. regarding treatment of "gastroparesis caused by his significant Type II Diabetes."  

2.  Schedule the Veteran for a VA heart examination by an examiner with sufficient expertise to fully assess the current degree of severity of his CAD, status post implantation.  All pertinent evidence of record must be made available to and reviewed by the examiner. 
The examiner must report whether there is current evidence of congestive heart failure.  The examiner also must address at what level of METs the veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If an exercise test cannot be done for medical reasons, that fact must be documented on the examination report, and the examiner's estimation of the level of activity, an interview-based METs test, expressed in METs and supported by examples of specific activities, that result in cardiac symptoms, is acceptable.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray must be reported.

3.  Schedule the Veteran for a VA diabetes mellitus examination by an examiner with sufficient expertise to fully assess the current degree of severity of his diabetes mellitus, type II, with erectile dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner must provide accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction, results in or requires each of the following: insulin; restricted diet; regulation of activities (avoidance of strenuous occupational and recreational activities for its control; and episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  All complications of the Veteran's service-connected diabetes mellitus, type II, must be reported, along with their symptoms.

4.  Schedule the Veteran for a VA kidney examination to determine the current severity of his diabetic nephropathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all manifestations of the Veteran's diabetic nephropathy.  He or she should specifically report findings with respect to the Veteran's blood pressure readings, BUN level, and creatinine level.  The examiner should also indicate whether such disability results in generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or requiring regular dialysis, or precluding more than sedentary activity due to persistent edema and albuminuria, or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

The examiner must consider the Veteran's statements regarding his symptomatology.  The examiner should also describe the functional impact such disability has on his daily life and employability.

If the examiner finds that the Veteran does not have a current diagnosis of diabetic nephropathy, the examiner must provide a medical opinion explaining how and approximately when during the appeal period the Veteran's previously diagnosed diabetic nephropathy resolved.

5.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his major depressive disorder.  The examiner should review the claims folder and note that review in the report. 

The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score. The examiner should also indicate the degree of social and occupational impairment due to the Veteran's major depressive disorder and describe the symptoms causing those levels of social and occupational impairment.

6.  Schedule the Veteran for an appropriate VA examination to determine the functional effects of his service-connected disabilities, including (1) CAD, status post stent implantation, evaluated as 60 percent disabling; (2) diabetes mellitus, type II, with erectile dysfunction, evaluated as 20 percent disabling; (3) diabetic nephropathy, evaluated as 60 percent disabling; (4) major depressive disorder, evaluated as 30 percent disabling; and (5) bilateral hearing loss, evaluated as 0 percent disabling, on his ability to obtain and maintain employment consistent with his education and occupational experience.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner must elicit from the Veteran and from the evidence of record a full work and educational history. Thereafter, the examiner must conduct a clinical examination of the Veteran.  All necessary special studies or tests are to be accomplished. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide a medical opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of any impairment caused by his nonservice-connected disabilities or age.  

All rendered opinions must be accompanied by a thorough rationale.

7.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current lumbar spine disability.  The evidence of record, to include a copy of this Remand, must be made available to the examiner and the examiner must indicate that the pertinent medical records and lay statements have been reviewed.

For any lumbar spine disability found on examination or diagnosed during the appeal period, the examiner must address whether that disability was caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

Additionally, during the August 2014 VA examination, the Veteran denied any specific injury to his back but indicated that he began having problems with arthritis in his spine around 2011.  Nevertheless, the Board notes that the Veteran was diagnosed with lumbar strain after he injured his back while lifting during his military service in June 1968.   Therefore, the examiner must also provide an opinion addressing whether there is a relationship between the Veteran's June 1968 lumbar strain and his current arthritis of the lumbar spine.

All rendered opinions must be accompanied by a thorough rationale.

8.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current hypertension.  The evidence of record, to include a copy of this Remand, must be made available to the examiner and the examiner must indicate that the pertinent medical records and lay statements have been reviewed.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction, or his diabetic nephropathy.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

All rendered opinions must be accompanied by a thorough rationale.
9.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed peripheral nerve disorder of the bilateral lower extremities and peripheral nerve disorder of the bilateral upper extremities.  The evidence of record, to include a copy of this Remand, must be made available to the examiner and the examiner must indicate that the pertinent medical records and lay statements have been reviewed.

For any peripheral nerve disorder affecting the Veteran's upper and/or lower extremities found on examination or diagnosed during the appeal period, the examiner must address whether that disorder was caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

All rendered opinions must be accompanied by a thorough rationale.

10.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current gastrointestinal disorder.  The evidence of record, to include a copy of this Remand, must be made available to the examiner and the examiner must indicate that the pertinent medical records and lay statements have been reviewed.

The examiner must determine whether the Veteran currently has gastroparesis or had gastroparesis during the appeal period.  Thereafter, for all gastrointestinal disorders found on examination or diagnosed during the appeal period, including IBS and GERD, the examiner must address whether that disorder was caused or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

All rendered opinions must be accompanied by a thorough rationale.

11.  Obtain a supplemental medical opinion that distinguishes which medications the Veteran takes for each of his service-connected disabilities and addresses whether any of those medications caused or aggravated his bilateral symptomatic gynecomastia, status post bilateral mastectomy.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

If the examiner finds that no such relationship exists, the examiner must reconcile this with the statements made by the June 2013 VA examiner indicating that "the medical literature supports the most likely cause of the gynecomastia and subsequent bilateral mastectomy to be side effects of many of the medications the Veteran has taken in the past and is currently taking for other chronic medical illnesses."  

All rendered opinions must be accompanied by a thorough rationale.

12.  Obtain a supplemental medical opinion addressing whether the Veteran's degenerative arthritis of the right wrist and right hand is aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

All rendered opinions must be accompanied by a thorough rationale.    

13.  Obtain a supplemental medical opinion addressing whether the Veteran's bilateral hip degenerative arthritis is aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

All rendered opinions must be accompanied by a thorough rationale.    

14.  Obtain a supplemental medical opinion addressing whether the Veteran's bilateral knee DJD is aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

All rendered opinions must be accompanied by a thorough rationale.    

15.  Undertake any additional development deemed necessary.
 
16.  Thereafter, readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


